11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Mary Lou Vines
Appellant
Vs.                   No.
11-02-00034-CR B
Appeal from Harris County
State of Texas
Appellee
 
Appellant
has filed in this court a motion to withdraw her notice of appeal.  The motion is signed by appellant and her
counsel.  The motion is granted, and the
appeal is dismissed.  TEX.R.APP.P. 42.2.
 
PER CURIAM
 
March 14, 2002
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.